DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on February 19 2020 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (US 2002/0045094) in view of Barnes et al. (US 2002/0197471) and Kobe et al. (US 2003/0175497)
	For claim 1:  Yoshino teaches a nonaqueous electrolyte secondary battery comprising a coiled electrode assembly (Yoshino in Fig. 5) and a nonaqueous electrolyte ([0044], the coiled electrode assembly including a positive electrode 21, a negative electrode 12, and a separator 24 interposed between the positive electrode and the negative electrode ([0032]), a positive electrode lead 11 ([0031], [0034]) electrically connected to the positive electrode, a positive 
 	Yoshino discloses covering the positive electrode lead with the positive electrode insulating tape. (Yoshino in [0038])  Yoshino does not explicitly disclose covering at least a portion of the first exposed section and a portion of the overlapping section.  However, the skilled artisan would find obvious to cover at least a portion of the first exposed section and a portion of the overlapping section in view of both these sections being exposed regions (Id.) and would be motivated by the need and desire to protect these exposed regions from a short circuit and in order to maintain electrical insulation. (Id.)  Accordingly, the positive electrode insulating tape includes a first layer 41 that adheres to the first exposed section and to the overlapping section. (Id., Fig. 7)
 	Yoshino does not explicitly teach the positive electrode insulating tape to include a base and a second layer interposed between the base and the first layer.  However, Barnes in the same 
 	As to the second layer expanding when heated above a threshold, Kobe teaches a foam material 10 which expands on heating. (Kobe in [0042])  The skilled artisan would find obvious to further modify Yoshino with a second layer that expands when heated above a threshold.  The motivation for such a modification is such material being resistant to fire which is desired in applications with exposure to electrical current, short circuits, and device generated heat. ([0005]). 
	For claim 2:  In Kobe, the foam material contains a resin and a foaming filler. (Kobe in [0035], [0048], [0078])
 	For claims 3-4:  The foaming filler contains an alkali metal silicate such as magnesium aluminum silicate, as well as sodium silicate present in Expantrol. (Kobe in [0047], [0113-0114])
 	For claim 5:  The foaming filler contains calcium carbonate, inter alia. (Kobe in [0048])   
 	For claim 6:  In Yoshino, the second main surface includes a second exposed section which corresponds to the first exposed section and on which the positive electrode active material layer is not arranged. (Yoshino in Fig. 6)  Yoshino does not explicitly teach at least a portion of the second main surface being covered with the positive electrode insulating tape.  However, as Yoshino discloses this portion being exposed ([0038]), the skilled artisan would find obvious to cover a portion of the second main surface in order to protect this exposed region from a short circuit and in order to maintain electrical insulation. (Id.)  

 	For claim 8:  The battery further comprises a negative electrode lead 12 electrically connected to the negative electrode (Yoshino in [0034]), and the positive electrode lead contains aluminum and the negative electrode lead contains copper. ([0066], [0069])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722